ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 4/7/20 wherein claims 4, 5, 8, 13-15, 17, 18, 25, 42-45, 50, and 52 were amended and claims 3, 6, 7, 9-12, 16, 19-24, 26, 27, 30-40, 46-49, 51, and 53-56 were canceled.
	Note(s):  Claims 1, 2, 4, 5, 8, 13-15, 17, 18, 25, 28, 29, 41-45, 50, and 52 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compositions having the Formula A-B-C wherein A is a substance comprising an imaging agent; B is a linking group or a covalent bond; and C is a polypeptide comprising from about 9 to about 75 amino acids and wherein the polypeptide also comprises 90% sequence identity to the sequence C-X2-X3-X4-X5-X6-X7-X8-C (wherein there is a disulfide bond between the two cysteine (C) groups) (see independent claim 1).  In addition, the application contains claims directed to compositions having the Formula B-C wherein B is about 1 to about 10 amino acid residues and C is a polypeptide comprising from about 9 to about 75 amino acids and wherein the polypeptide also comprises 90% sequence identity to the sequence C-X2-X3-X4-X5-X6-X7-X8-C (wherein there is a disulfide bond between the two cysteine (C) groups) (see independent claim 29).  

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1, 2, 4, 5, 8, 13-15, 17, 18, 25, 28, 42, and 43) in the reply filed on 3/22/21 is acknowledged.  The restriction is still deemed proper and is made FINAL.
	Note(s):  Applicant’s election of the species of the compound 
    PNG
    media_image1.png
    69
    465
    media_image1.png
    Greyscale
 from claim 28 which is of Formula Ic, 
    PNG
    media_image2.png
    75
    539
    media_image2.png
    Greyscale
, wherein A = 68Ga; B = NOTA-NCS; 
    PNG
    media_image3.png
    111
    453
    media_image3.png
    Greyscale
  No prior art was found for Applicant’s elected species and so the search was extended to the full scope of Formula Ic, 
    PNG
    media_image2.png
    75
    539
    media_image2.png
    Greyscale
; Formula Ib, 
    PNG
    media_image4.png
    69
    514
    media_image4.png
    Greyscale
 wherein A’ is a radioisotope; and Formula IA 
    PNG
    media_image5.png
    81
    421
    media_image5.png
    Greyscale
wherein A comprises an imaging agent.  The search was not further extended because of the improper Markush groupings and distinct inventions encompasses therein.  Claims 1 (in part), 2 (in part), 4 (in part), 5 (in part), 8 (in part), 14 (in part), 15 (in part), 18 (in part), 25, 28, 42 (in part), and 43 (in part) read on the elected species and species encompassed by Formulae Ia, Ib, and Ic.
WITHDRAWN CLAIMS
Claims 29, 41, 44, 45, 50, and 52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 1, 2, 4, 5, 8, 13-15, 17, 18, 42, and 43 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of compositions of Formula I, A-B-C (see detailed explanation below) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  (1) The variable C is a polypeptide comprising from about 9 to about 75 amino acid residues and comprises at least 90% identity to 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
 wherein 
X2 = L, non-natural derivatives of L, I, non-natural derivatives of I, P, non-natural derivatives of P, V, non-natural derivatives of V, G, and non-natural derivatives of G; 
X3 = P, non-natural derivatives of P, L, non-natural derivatives of L, I, non-natural derivatives of I, V, non-natural derivatives of V, G, and non-natural derivatives of G; 
X4 = T, non-natural derivatives of T, S, non-natural derivatives of S, C, non-natural derivatives of C, M, and non-natural derivatives of M; 
X5 = any L- amino acid, D-amino acid, or any non-natural amino acid;
X6 = any L-amino acid, D-amino acid, or any non-natural amino acid;
X7 = R, non-natural derivatives of R, H, non-natural derivatives of H, K, non-natural derivatives of K, N, non-natural derivatives of N, Q, and non-natural derivatives of Q; and
X8 = S, non-natural derivatives of S, T, non-natural derivatives of T, C, non-natural derivatives of C, and M, non-natural derivatives of M.
(2) B in combination with C is improper as well as B is any linking group or a covalent bond and C is a polypeptide comprising from about 9 to about 75 amino acid residues and comprises at least 90% identity to 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
.
(3) The polypeptide of C in the Formula A-B-C comprises 90% sequence identity to a polypeptide containing formula, 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
, which itself is not a defined peptide sequence, but may contain a multitude of natural and non-natural amino acid combinations
(4) The variable B may have 90% sequence identity to X9-X10-X11-X12 (see claim 15) which is not a defined sequence itself but a structure in which
X9 = beta A, 6-aminohexnoic acid, 8-aminooctanoic acid, and 2-(2-(2-aminoethoxy)ethoxy)acetic acid;
X10 = G, non-natural derivatives of G, A, non-natural derivatives of A, S, non-natural derivatives of S, P, non-natural derivatives of P, W, non-natural derivatives of W, Y, non-natural derivatives of Y, H, non-natural derivatives of H, T, non-natural derivatives of T, M, non-natural derivatives of M, N, non-natural derivatives of N, Q, and non-natural derivatives of Q; 
X11 = G, non-natural derivatives of G, A, non-natural derivatives of A, S, non-natural derivatives of S, P, non-natural derivatives of P, W, non-natural derivatives of W, Y, non-natural derivatives of Y, H, non-natural derivatives of H, T, non-natural derivatives of T, M, non-natural derivatives of M, N, non-natural derivatives of N, Q, and non-natural derivatives of Q; and 
X12 = G, non-natural derivatives of G, A, non-natural derivatives of A, S, non-natural derivatives of S, P, non-natural derivatives of P, W, non-natural derivatives of W, Y, non-natural derivatives of Y, H, non-natural derivatives of H, T, non-natural derivatives of T, M, non-natural derivatives of M, N, non-natural derivatives of N, Q, and non-natural derivatives of Q.
Thus, the claims do not contain a common core, but encompass a multitude of possible linkers, sequence combinations, and imaging agents.  Hence, there is no common core consistent within the composition since the claims embrace species from various different chemical classes depending upon the definitions assigned to the variable A, B, C, and X2-X12.  As a result, the instant invention contains an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 13-15, 17, 18, 25, 28, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 5, 8, 13-15, 17, 18, 25, 28, 42, and 43:  Independent claim 1 is ambiguous for the following reasons:  (1) the phrase ‘about 9 to about 75 amino acids’ is ambiguous because it is unclear what specific number of amino acid residues is necessary to yield a sequences having 90% sequence identity thereto; (2) it is unclear how one obtains 90% sequence identify for 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
 when the structure itself contains derivatives and is not defined.  Also, is it 90% sequence identity to whatever sequence is encompassed by 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
or is 
    PNG
    media_image6.png
    80
    242
    media_image6.png
    Greyscale
the actual sequence that has 90% sequence identity once all variables are assigned?  Since claims 2, 4, 5, 8, 13-15, 17, 18, 25, 28, 42, and 43 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 2:  The claim is ambiguous because of the phrase ‘A comprise one or more imaging agents’.  In particular, this is not consistent with independent claim 1, from which claim 2 depends.  Independent claim 1 discloses that A comprises an imaging agent which ‘an’ indicates that there is a single imaging agent present.  However, claim 2 discloses that multiple imaging agents may be present for a single A variable listed in the Formula A-B-C.
	Claim 2:  The claim is ambiguous because there is no period at the end of the sentence.  Thus, it is unclear whether or not Applicant intended to add more text or not.
	Claim 42:  The claim is ambiguous because of the phrase ‘C is a polypeptide that binds HER3’.  In particular, it is unclear to which polypeptide sequences Applicant is referring to that are compatible with the instant invention.

PRIORITY DATE
It is duly noted that Applicant is claiming priority back to Provisional Applicant 62/440,052 filed 12/29/2016.  However, review of that application does not provide support for the full scope of the claimed invention.  Thus, Applicant is not entitled to the filing date of that application.
	Review of PCT/US2017/069031 filed 12/29/2017 from which the instant invention claims priority fully supports the claimed invention.  Hence, Applicant is entitled to the filing date (12/29/2017) of that application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 5, 2021